Citation Nr: 1017524	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for an adjustment disorder. 

2.  Entitlement to an effective date earlier than May 15, 
2001, for the grant of service connection for an adjustment 
disorder. 

3.  Entitlement to an effective date earlier than May 15, 
2001, for the grant of a 30 percent rating for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to July 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
granted entitlement to service connection for an adjustment 
disorder with an initial 30 percent evaluation assigned, 
effective May 15, 2001.  

In a July 2007 rating decision, the Veteran was awarded an 
increased rating of 50 percent for his adjustment disorder, 
effective May 15, 2001, the original date of service 
connection.  A veteran is generally presumed to be seeking 
the maximum benefit allowed by law and regulation, and a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased initial 
evaluation for an adjustment disorder remains before the 
Board.

The Veteran was granted entitlement to a total disability 
rating due to individual employability resulting from 
service-connected disability (TDIU) in a May 2008 rating 
decision, effective August 9, 2007.  The Veteran disagreed 
with the effective date assigned, and a statement of the case 
(SOC) was issued in February 2010.  No response to the SOC 
was received and the record contains no indication that the 
Veteran wishes to continue his appeal with respect to the 
claim.  Therefore, the Veteran did not perfect his appeal for 
an earlier effective date for the grant of TDIU and the Board 
does not have jurisdiction over the claim. 

In September 2007, three months after the withdrawal of the 
claim for an earlier effective date for the grant of a 30 
percent rating for seborrheic dermatitis, the Veteran 
submitted a VA Form-9 pertaining to the official start date 
of his service-connected benefits for a skin disorder.  
Therefore, the issue of entitlement to an earlier effective 
date for the grant of service connection for seborrheic 
dermatitis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  
The issues of an increased initial rating and an earlier 
effective date for the grant of service connection for an 
adjustment disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2007, the Veteran withdrew his appeal with respect to 
the issue of entitlement to an effective date earlier than 
May 15, 2001, for the grant of a 30 percent rating for 
seborrheic dermatitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met concerning the issue of entitlement to an 
effective date earlier than May 15, 2001, for the grant of a 
30 percent rating for seborrheic dermatitis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2002 rating decision, an increased rating of 30 
percent was assigned for the Veteran's service-connected 
seborrheic dermatitis, effective May 15, 2001.  The Veteran 
disagreed with the effective date assigned for the 30 percent 
rating and a SOC was issued in April 2003.  The Veteran 
responded with an untimely substantive appeal in November 
2003 that included a request for a hearing before the Board 
at the local RO.  The RO sent the Veteran a December 2003 
letter informing him that his substantive appeal was being 
treated as a new claim.  

Despite notifying the Veteran in December 2003 that his 
untimely substantive appeal constituted a new claim, the RO 
issued a supplemental statement of the case (SSOC) in 
February 2006 that included the issue of an earlier effective 
date for the grant of an increased 30 percent rating for 
seborrheic dermatitis.  The Veteran was contacted in August 
2006 and stated that he wished to continue the appeal for an 
earlier effective date for the 30 percent rating for 
seborrheic dermatitis.  Additional SSOCs were issued in 
October and December 2006.  A Board hearing was scheduled at 
the RO in June 2007, but the Veteran decided to cancel his 
hearing on June 5, 2007.  The next day, on June 6, 2007, a 
statement was received from the Veteran's representative 
withdrawing his claim for an earlier effective date for the 
grant of a 30 percent rating for his skin condition.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his 
representative, withdrew his appeal concerning the issue of 
entitlement to an effective date earlier than May 15, 2001, 
for the grant of a 30 percent rating for seborrheic 
dermatitis in June 2007.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
this issue.  Although the Veteran indicated in a November 
2007 statement that he wished to continue his appeal for 
retroactive benefits with respect to his skin disability, he 
had successfully withdrawn his appeal five months prior, and 
as noted above, filed a new claim for an earlier effective 
date for the grant of service connection for seborrheic 
dermatitis.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an 
effective date earlier than May 15, 2001, for the grant of a 
30 percent rating for seborrheic dermatitis.


REMAND

The Veteran's September 2007 substantive appeal requested a 
hearing at the RO before a local hearing officer with respect 
to the claims for an increased initial rating and an 
effective date earlier than May 15, 2001, for the grant of 
service connection for an adjustment disorder.  The Veteran 
is entitled to such a hearing and therefore, the case must be 
remanded.  38 C.F.R. § 3.103(c) (2009).
 
The case is hereby REMANDED for the following action:
 
The appellant should be scheduled for a 
hearing before a hearing officer at the 
local regional office.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


